 

 

Case 2:20-cv-02133-APG-DJA Document 1-1, Filed 11/19/20 Page 1 of 3

la ne United Vtortes Dist rickC our +

Plank fF J (702) T71-817 | Civil Complarn rt
¢ Murder 8210, 2)

 

 

‘Vhnomas Cuc his WW,

 

 

 

 

 

 

 

eDSEMIOVS Becly Ino
5m) pn 5 Ce or (3))
O wal lett) WAU. “iclnapping (S200)
Spa c\s Devacla 8943 * TEPCORI Simm (Sa331.)
V S. ® {S10 Peto i smn
The Hughes Corporation .¢ QP?
Hughes Corpora ter i main
JOOCOO w-Charleston BLVD. =, Fem TLercoctym
( SS2331.0)

Las Vegas Kevacla 4913S . Pro Te eroci sin

defendant _ ($Q331.0)

* Stat] Spans wrecd
(Sazal)  keronyn

 

[ FHED

 

 

 

 

 

 

F ED
——~ ENTERED sLveD OY 1 Ay be
COUNSELPARTIES oF eat 8 Un ene OO a |
(econ Son
NOV 19 2029
($.2331.0)
C.FRKUS DI
DISTRICT OF NEVA
DEP

 

2:20-cv-02133-APG-DJA
 

Case 2: ~ the—teet Pgcymentyl 2 Filed 11/19/20 _ Page 2 of 3

n E {Vitel CCA Sates ST IG ( LOU +

COUNSEL/PARTIES OF RECORD

 

ar

 

 

 

 

> OY;
| , NOV 19 2020 Cit \ Com olaat:
CLERK US DISTRICT COURT

Lomas Cibmctig EPO err idneppin§Q00)
VS Serious Barly Inpryuous)
Ihe H Uughes Co COO tion) Pidges} serkesiwynerer \

 

 

 

 

 

 

 

 

 

crete
1 ECO ROM SHY238/) (F238 |

| . oo, ; , }

2:20-cv- : To ENyice ercorts6s238!)
-CV-02133-APG-DJA ~_ Tete rn asones) tannin
Ni Complaint 8 ($233)

 

|p Unison with the Federal Qluthorities and
Metro poli tan Police, dept, Clic port Gaming Poard
Wells facao _Glyar on 0) Hotels FA cohecson _
to twits Usecl ameluse Aucleac_acms on their
employees cnol ine poeple af Nevacla ancl Intarnational
“hy cluding NS” Roman CoPyolic Churches ~

 

 

 

 

 

 

 

 
Case eee LL. Document 1-1 Filed 11/19/20 Page 3 of 3

n_tne U.S, pyistrict Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pon tiff [ile east | Complaint =
— . ¢
Lhomas Cuckis} Wh oy 19 200 $ 2281.0)
(S209. )
WS. omens SAO)
Llugne s Corpocarion Bt0.08))
cle fan cloun f- 2:20-cv-02133-APG-DJA

 

le ao | Claim

Lom asking | For pain. the suflening Pow

what ney cicdiwhat their dows ine

Sum BTTrillion dotltars,
